DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 15 and 20 recite limitations – “acquiring a current to-be-processed frame from a 5picture frame sequence of a video; detecting an ROI in the current to-be-processed frame, in response to determining that the current to- be-processed frame is a detection picture frame, to determine at least one ROI in the current to-be- 10processed frame; and updating a to-be-tracked ROI, based on the ROI in the current to-be-processed frame and a tracking result determined by a pre-order tracking picture frame; and tracking the current to-be-processed frame based on 15an existing to-be-tracked ROI, in response to determining that the current to-be-processed frame is a tracking picture frame, to determine at least one tracking result as the ROI of the current to-be- processed frame”. 

The claimed limitations appear to be directed to process sequence of frames in video frames and determine ROI in current frame and track the ROI in the next frame and updating the ROI to each frame in sequence to track that the ROI is present in each frame.

However, the limitation above reciting in response to determining that the current-to-be processed frame is detection picture frame, further processes are performed. However, detection picture frame is not clearly defined and if it is referring to ROI or background or any other specific features contained in the frame. Further, the tracking result tracking of the current-to-be-processed frame is based on existing to be tracked ROI. It is not clear if the existing ROI is updated ROI obtained from previously detected ROI or new existing ROI. Further, the way the claimed are recited, it is not clear which step is performed first, as there is in response to limitation followed by detection and tracking. Further, pre-order picture tracking frame, is not defined clearly. If it is stored in the database of the sequence of video frames or obtained by user or database of the preexisting system. 
Therefore, Examiner suggest to amend claims in order to accurately and clearly define the specific features of the claimed invention in order to render the claims definite. 

Dependent claims do not remedy the deficiencies introduced by the independent claims. Therefore, dependent claims are similarly rejected. 

Claims 4 and 18 recite limitations – “20determining a matching situation between each ROI in the current to-be-processed frame and each ROI in the tracking result of the pre-order tracking picture frame, based on each of the intersection over union”. The term matching situation is not defined explicitly, therefore, claim 4 and 18 are rejected under 35 U.S.C. 112(b). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 10, 12, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders et al. (US Pub No. 20120294514 A1) in view of Sabol et al. (US Pub No. 20110081043 A1). 

Regarding Claim 1,
Saunders discloses A method for detecting a region of interest (ROI) in a video, the method comprising: 

acquiring a current to-be-processed frame from a 5picture frame sequence of a video; (Saunders, [0014], discloses a workflow process includes automatically selecting a subset of a set of input images based on at least one of a computation of image quality and a computation of near duplicate images, automatically cropping at least some of images in the subset based on identification of a salient region of the respective image, grouping similar images in the subset into groups based on a computation of at least one of structural similarity, content similarity, and aesthetic similarity, automatically selecting at least one design element of design template for a page of a book based on information extracted from at least one of the images in one of the groups, the design element being selected from a border color, a border pattern, a background color, a background pattern, and a font color for the page. Placeholders of the design template are automatically filled with the group of images to form a page; images are input as sequence)

detecting an ROI in the current to-be-processed frame, in response to determining that the current to- be-processed frame is a detection picture frame, to determine at least one ROI in the current to-be- 10processed frame; (Saunders, [0014], [0041], discloses At S110, saliency detection may be performed on the input/remaining images. For example, ROI component 64 detects a region of interest in an image 32 for potentially cropping the image in this step or later, during the photobook creation stage B; a workflow process includes automatically selecting a subset of a set of input images based on at least one of a computation of image quality and a computation of near duplicate images, automatically cropping at least some of images in the subset based on identification of a salient region of the respective image, grouping similar images in the subset into groups based on a computation of at least one of structural similarity, content similarity, and aesthetic similarity, automatically selecting at least one design element of design template for a page of a book based on information extracted from at least one of the images in one of the groups, the design element being selected from a border color, a border pattern, a background color, a background pattern, and a font color for the page. Placeholders of the design template are automatically filled with the group of images to form a page; ROI is detected in frames) and 

updating a to-be-tracked ROI, based on the ROI in the current to-be-processed frame and a tracking result determined by a pre-order tracking picture frame; (Saunders, [0014], [0118], discloses a workflow process includes automatically selecting a subset of a set of input images based on at least one of a computation of image quality and a computation of near duplicate images, automatically cropping at least some of images in the subset based on identification of a salient region of the respective image, grouping similar images in the subset into groups based on a computation of at least one of structural similarity, content similarity, and aesthetic similarity, automatically selecting at least one design element of design template for a page of a book based on information extracted from at least one of the images in one of the groups, the design element being selected from a border color, a border pattern, a background color, a background pattern, and a font color for the page. Placeholders of the design template are automatically filled with the group of images to form a page; at S210, the K most similar images (KNN) are retrieved from the indexed database 112. This may be performed by comparing the high level representation of the image computed at S208 with the image representations of images in the database 112. For example, the subset of K-nearest neighbor images in the dataset 112 of pre-segmented images (i.e., fewer than all) is identified, by the ROI component 64, using a simple distance measure, such as the L.sub.1 norm distance between the high level representation of the input image 32 and Fisher image signatures of each dataset image; ROI is detected and updated and background pattern color are selected as pre order picture tracking frame) and 

tracking the current to-be-processed frame based on 15an existing to-be-tracked ROI, in response to determining that the current to-be-processed frame is a tracking picture frame, to determine at least one tracking result as the ROI of the current to-be- processed frame. (Saunders, [0014], [0118], [0129], discloses a workflow process includes automatically selecting a subset of a set of input images based on at least one of a computation of image quality and a computation of near duplicate images, automatically cropping at least some of images in the subset based on identification of a salient region of the respective image, grouping similar images in the subset into groups based on a computation of at least one of structural similarity, content similarity, and aesthetic similarity, automatically selecting at least one design element of design template for a page of a book based on information extracted from at least one of the images in one of the groups, the design element being selected from a border color, a border pattern, a background color, a background pattern, and a font color for the page. Placeholders of the design template are automatically filled with the group of images to form a page; at S210, the K most similar images (KNN) are retrieved from the indexed database 112. This may be performed by comparing the high level representation of the image computed at S208 with the image representations of images in the database 112. For example, the subset of K-nearest neighbor images in the dataset 112 of pre-segmented images (i.e., fewer than all) is identified, by the ROI component 64, using a simple distance measure, such as the L.sub.1 norm distance between the high level representation of the input image 32 and Fisher image signatures of each dataset image (e.g., as a sum of the high level +ve (salient) and -ve (non-salient) representations); depending on the type of similarity selected, different clustering strategies may be employed, e.g., combining more than one similarity criterion. Using this information, near duplicates can be identified, and either grouped together for aesthetic reasons (e.g., grouping a set of indoor photos from a party, vs. the outdoor images from the same party); or excluded from the initial auto-generated  photobook (e.g. by selecting only the best image from a set of nearly identical images). This information can also be used to suggest alternate pictures for users to consider (i.e., at a later stage in the workflow), if they do not like the image that was auto-selected for a particular page in the photobook (e.g., selecting a different dog image, so that each image shows the same animal on different vacation trips))

Saunders does not explicitly disclose a detection picture frame and a tracking frame 
Sabol discloses a detection picture frame and a tracking frame (Sabol, [0029], discloses using the location of a potential (candidate) bat an algorithm searches through the pixel clusters on the Pixel Cluster List of the current video frame, calculating the distance between locations and the difference in pixel counts, such that if multiple candidate bats are found within the search radius, .delta., the candidate bat that is closest to the predicted location and closest in size to the pixel cluster from a selected preceding video frame is selected as a best fit. If the pixel cluster is found within the search radius, .delta., a new pixel cluster is added to the tracking information for a potential bat and moved to the Tracking List; transferring the remaining pixel clusters to the Potential List and removing pixel clusters that are currently on the Potential List before the remaining pixel clusters are added, potential bats being viewed only for a single video frame cycle, and if a match for a pixel cluster is not found, the un-matched pixel cluster remains unclassified. Further, to minimize false tracks, the pixel cluster must exceed a user-specified minimum size, adding pixel clusters that exceed the user-specified minimum size to the Potential List for the current video frame. The method further identifies objects on the Tracking List that have not had any recent track updates, a user specifying a number of consecutive video frames that may elapse without an update to the track such that when a specified number of consecutive video frames is reached a track is considered lost; removing the lost track from the Tracking List and either discarding the lost track or adding the lost track to the Target List. The method also specifies a minimum length of the track that must be reached for the bat to be accepted for the Target List; adding the track to the Target List once the track is accepted either as a continuation of a previous track or as a new track. The method further classifies the accepted track as the continuation of a previous track if the track had been obscured by a configuration in the FOV of a digital imaging device; establishes user-specified criteria for concatenation and verifies the classification as the continuation of a previous track by insuring terminal points of existing tracked bats in a preceding said video frame meet user-specified criteria for concatenation. The method performs a final verification check after all video frames in a video sequence have been processed through the algorithm; comparison between current and previous frames is made and ROI is matched and tracking result of ROI is updated if same ROI in consecutive frames exist to prevent false continuous detection of ROI forwarded in next frames to be processed for accurate ROI detection in video frame streams)

Saunders discloses the claimed invention except for the a detection frame and tracking frame. Sabol teaches that it is known to continuously track ROI in sequence of images and track the frame for object recognition. It would have been obvious to one having ordinary skill in the art at the time the invention was made to detect ROI in sequence of images by continuous tracking of the same ROI in sequence of images, as taught by Sabol in order to reduce false object (ROI) detection and improve object detection in sequence of images.

Regarding Claim 2, 
The combination of Saunders and Sabol further discloses wherein the updating a to-be-tracked ROI, based on the ROI in the current to- be-processed frame and a tracking result determined by a pre-order tracking picture frame, comprises: matching the ROI in the current to-be-processed 25frame with an ROI in the tracking result of the pre- order tracking picture frame; and updating the to-be-tracked ROI, based on a matching result.  (Sabol, [0029], discloses using the location of a potential (candidate) bat an algorithm searches through the pixel clusters on the Pixel Cluster List of the current video frame, calculating the distance between locations and the difference in pixel counts, such that if multiple candidate bats are found within the search radius, .delta., the candidate bat that is closest to the predicted location and closest in size to the pixel cluster from a selected preceding video frame is selected as a best fit. If the pixel cluster is found within the search radius, .delta., a new pixel cluster is added to the tracking information for a potential bat and moved to the Tracking List; transferring the remaining pixel clusters to the Potential List and removing pixel clusters that are currently on the Potential List before the remaining pixel clusters are added, potential bats being viewed only for a single video frame cycle, and if a match for a pixel cluster is not found, the un-matched pixel cluster remains unclassified. Further, to minimize false tracks, the pixel cluster must exceed a user-specified minimum size, adding pixel clusters that exceed the user-specified minimum size to the Potential List for the current video frame. The method further identifies objects on the Tracking List that have not had any recent track updates, a user specifying a number of consecutive video frames that may elapse without an update to the track such that when a specified number of consecutive video frames is reached a track is considered lost; removing the lost track from the Tracking List and either discarding the lost track or adding the lost track to the Target List. The method also specifies a minimum length of the track that must be reached for the bat to be accepted for the Target List; adding the track to the Target List once the track is accepted either as a continuation of a previous track or as a new track. The method further classifies the accepted track as the continuation of a previous track if the track had been obscured by a configuration in the FOV of a digital imaging device; establishes user-specified criteria for concatenation and verifies the classification as the continuation of a previous track by insuring terminal points of existing tracked bats in a preceding said video frame meet user-specified criteria for concatenation. The method performs a final verification check after all video frames in a video sequence have been processed through the algorithm; comparison between current and previous frames is made and ROI is matched and tracking result of ROI is updated if same ROI in consecutive frames exist to prevent false continuous detection of ROI forwarded in next frames to be processed for accurate ROI detection in video frame streams)



Regarding Claim  255, 
The combination of Saunders and Sabol further discloses wherein the method further comprises: determining a processing type of the current to-be- processed frame according to a detection and tracking strategy; and 30determining that the current to-be-processed frame is the detection picture frame or the tracking picture frame, based on the processing type; 4120A13200US (Saunders, [0014], [0118], [0129], discloses a workflow process includes automatically selecting a subset of a set of input images based on at least one of a computation of image quality and a computation of near duplicate images, automatically cropping at least some of images in the subset based on identification of a salient region of the respective image, grouping similar images in the subset into groups based on a computation of at least one of structural similarity, content similarity, and aesthetic similarity, automatically selecting at least one design element of design template for a page of a book based on information extracted from at least one of the images in one of the groups, the design element being selected from a border color, a border pattern, a background color, a background pattern, and a font color for the page. Placeholders of the design template are automatically filled with the group of images to form a page; at S210, the K most similar images (KNN) are retrieved from the indexed database 112. This may be performed by comparing the high level representation of the image computed at S208 with the image representations of images in the database 112. For example, the subset of K-nearest neighbor images in the dataset 112 of pre-segmented images (i.e., fewer than all) is identified, by the ROI component 64, using a simple distance measure, such as the L.sub.1 norm distance between the high level representation of the input image 32 and Fisher image signatures of each dataset image (e.g., as a sum of the high level +ve (salient) and -ve (non-salient) representations); depending on the type of similarity selected, different clustering strategies may be employed, e.g., combining more than one similarity criterion. Using this information, near duplicates can be identified, and either grouped together for aesthetic reasons (e.g., grouping a set of indoor photos from a party, vs. the outdoor images from the same party); or excluded from the initial auto-generated  photobook (e.g. by selecting only the best image from a set of nearly identical images). This information can also be used to suggest alternate pictures for users to consider (i.e., at a later stage in the workflow), if they do not like the image that was auto-selected for a particular page in the photobook (e.g., selecting a different dog image, so that each image shows the same animal on different vacation trips)) (wherein, the processing type comprises a detection type and a tracking type.  (Sabol, using the location of a potential (candidate) bat an algorithm searches through the pixel clusters on the Pixel Cluster List of the current video frame, calculating the distance between locations and the difference in pixel counts, such that if multiple candidate bats are found within the search radius, .delta., the candidate bat that is closest to the predicted location and closest in size to the pixel cluster from a selected preceding video frame is selected as a best fit. If the pixel cluster is found within the search radius, .delta., a new pixel cluster is added to the tracking information for a potential bat and moved to the Tracking List; transferring the remaining pixel clusters to the Potential List and removing pixel clusters that are currently on the Potential List before the remaining pixel clusters are added, potential bats being viewed only for a single video frame cycle, and if a match for a pixel cluster is not found, the un-matched pixel cluster remains unclassified. Further, to minimize false tracks, the pixel cluster must exceed a user-specified minimum size, adding pixel clusters that exceed the user-specified minimum size to the Potential List for the current video frame. The method further identifies objects on the Tracking List that have not had any recent track updates, a user specifying a number of consecutive video frames that may elapse without an update to the track such that when a specified number of consecutive video frames is reached a track is considered lost; removing the lost track from the Tracking List and either discarding the lost track or adding the lost track to the Target List. The method also specifies a minimum length of the track that must be reached for the bat to be accepted for the Target List; adding the track to the Target List once the track is accepted either as a continuation of a previous track or as a new track. The method further classifies the accepted track as the continuation of a previous track if the track had been obscured by a configuration in the FOV of a digital imaging device; establishes user-specified criteria for concatenation and verifies the classification as the continuation of a previous track by insuring terminal points of existing tracked bats in a preceding said video frame meet user-specified criteria for concatenation. The method performs a final verification check after all video frames in a video sequence have been processed through the algorithm; comparison between current and previous frames is made and ROI is matched and tracking result of ROI is updated if same ROI in consecutive frames exist to prevent false continuous detection of ROI forwarded in next frames to be processed for accurate ROI detection in video frame streams). Additionally, the rational and motivation to combine the references Saunders and Sabol as applied in claim 1 apply to this claim. 


Regarding Claim 10, 
The combination of Saunders and Sabol further discloses wherein, after 15detecting or tracking the current to-be-processed frame, the method further comprises: performing smoothing processing on the detection result or the tracking result of the ROI of the current to-be-processed frame, based on a detection result or a 20tracking result of an ROI of an adjacent picture frame of the current to-be-processed frame.  (Saunders, [0024], discloses system and method may thus employ image processing techniques for determining the quality of images and to identify automatically those that can be discarded (e.g., due to blur, noise, low resolution, poor contrast, overexposure, or the like). In various embodiments, an automatic method is used to detect the salient regions of the image and to perform auto-cropping, as appropriate. Image clustering techniques may be used to identify near duplicates. Image classification techniques may be used to help users create themes within their photobooks, leading to more consistent and higher quality photobooks. To provide better consistency between photographs, color palettes extracted from images can be used to harmonize the choice of photos within a page. Similarly, color palettes can also be used to harmonize other design elements (e.g., borders, fonts, background colors, and the like); images are preprocessed to reduce noise or blur (smoothing of images are performed). Additionally, the rational and motivation to combine the references Saunders and Sabol as applied in claim 1 apply to this claim.


Regarding Claim 12, 
The combination of Saunders and Sabol further discloses wherein the method further comprises performing validity verification on the tracking result of the pre-order tracking picture frame based on 10the ROI in the current to-be-processed frame, in response to the current to-be-processed frame being the detection picture frame.  (Saunders, [0014], [0118], [0129], discloses a workflow process includes automatically selecting a subset of a set of input images based on at least one of a computation of image quality and a computation of near duplicate images, automatically cropping at least some of images in the subset based on identification of a salient region of the respective image, grouping similar images in the subset into groups based on a computation of at least one of structural similarity, content similarity, and aesthetic similarity, automatically selecting at least one design element of design template for a page of a book based on information extracted from at least one of the images in one of the groups, the design element being selected from a border color, a border pattern, a background color, a background pattern, and a font color for the page. Placeholders of the design template are automatically filled with the group of images to form a page; at S210, the K most similar images (KNN) are retrieved from the indexed database 112. This may be performed by comparing the high level representation of the image computed at S208 with the image representations of images in the database 112. For example, the subset of K-nearest neighbor images in the dataset 112 of pre-segmented images (i.e., fewer than all) is identified, by the ROI component 64, using a simple distance measure, such as the L.sub.1 norm distance between the high level representation of the input image 32 and Fisher image signatures of each dataset image (e.g., as a sum of the high level +ve (salient) and -ve (non-salient) representations); depending on the type of similarity selected, different clustering strategies may be employed, e.g., combining more than one similarity criterion. Using this information, near duplicates can be identified, and either grouped together for aesthetic reasons (e.g., grouping a set of indoor photos from a party, vs. the outdoor images from the same party); or excluded from the initial auto-generated  photobook (e.g. by selecting only the best image from a set of nearly identical images). This information can also be used to suggest alternate pictures for users to consider (i.e., at a later stage in the workflow), if they do not like the image that was auto-selected for a particular page in the photobook (e.g., selecting a different dog image, so that each image shows the same animal on different vacation trips)). Additionally, the rational and motivation to combine the references Saunders and Sabol as applied in claim 1 apply to this claim.

Regarding Claim  2514, 
The combination of Saunders and Sabol further discloses wherein the method further comprises: allocating different bite rates for the ROI and a non-ROI in the current to-be-processed frame; wherein a bite rate of the ROI is greater than a bite rate of the 30non-ROI; and encoding the current to-be-processed frame based on 4420A13200US an allocated bite rate.   (Sabol, [0029], discloses the method further calculates a motion vector for each track by differencing a last two known positions of a bat, adjusting the motion vector for the number of video frames, n, since a previous detection of the bat and the number of frames, m, since a most recent detection of the bat, computes a search radius by multiplying the magnitude of the motion vector by a user-specified constant, K; predicts a new position for each current track by computing a predicted position, such that the predicted position is computed to be where the current track would extend without any deviation in the motion vector associated therewith, and such that K is a maneuverability factor representing the ability of a candidate bat in motion to change speed and direction and is selected to accommodate deviations in the motion vector, and the predicted position is computed using a current location and the computed motion vector. The method computes the predicted position by summing current coordinates and vector increments, and sets a radius to the maximum of either the computed product or a minimum allowed radius, a minimum radius accommodating bats that are at the outer range limit of detection and are moving at a rate slower than expected for these bats. The method uses the predicted location, and the tracking radius while cycling through the Pixel Cluster List of a current video frame and calculating a distance between the predicted position and a center position of each pixel cluster in the current video frame, such that if the distance is within the computed search radius, a difference in pixel counts for each bat in the current video frame is calculated for comparison, and if multiple bats, each identified as one of the pixel clusters, are found within the search radius, a search radius that is closest to the predicted location and closest in size to an individual tracked pixel cluster is selected as a best fit. Further, if a valid candidate pixel cluster is found, that candidate pixel cluster is represented as a bat and is added to tracking information on that bat; and matches are located to the tracked bat on a current Potential List. T For each potential item on the Potential List the method further employs an algorithm to search through the Pixel Cluster List for the current video frame to locate a pixel cluster that best matches the location and size of the tracked bat, given that the pixel cluster representing the next location for the tracked bat is within a second radius of .delta., an estimate of the maximum distance that the tracked bat is expected to travel based on its size, N.sub.P, an estimated cross-sectional area, A (m.sup.2), a video frame rate, F (Hz); frame rate is controlled to be slower for background regions compared to foreground object region and transmitted in compressed form for further processing). Additionally, the rational and motivation to combine the references Saunders and Sabol as applied in claim 1 apply to this claim.

Claims 15, 16 and 19 recite device with elements corresponding to the method steps recited in Claims 1, 2 and 5 respectively. Therefore, the recited elements of the device Claims 15, 16 and 19 are mapped to the proposed combination in the same manner as the corresponding steps of Claims 1, 2 and 5 respectively. Additionally, the rationale and motivation to combine the Saunders and Sabol references presented in rejection of Claim 1, 2 and 5, apply to these claims.

Furthermore, the combination of Saunders and Sabol further discloses An electronic device, comprising: at least one processor; and a memory, communicatively connected to the at least 5one processor; wherein the memory stores instructions executable by the at least one processor, the instructions, when executed by the at least one processor, cause the at least one processor to perform operations (Saunders, [0025], [0053], FIGS. 1-2, discloses method and system 10 for automated or semi-automated creation of a photobook 12. As shown in FIG. 1, the system includes a computing device, such as the illustrated server computer 14 which receives a request for creation of a photobook from a client device 16, via a wired or wireless link 18, such as the Internet. The exemplary server computer includes one or more input/output devices (I/O) 20, 22, a processor 24, and memory 26, 28 which communicate via one or more data/control buses 30. The server computer 14 may host a website with a public portal which allows users working on remote client devices 16 to upload images 32 to the computer using a web browser 34 on the respective client device. The images 32 may be stored a database 36, in data memory 26 of the server computer 14 and/or in memory accessible to the server 14, e.g., via a wired or wireless connection; FIG. 1 may be implemented in a computer program product that may be executed on a computer. The computer program product may comprise a non-transitory computer-readable recording medium on which a control program for implementing the method is recorded, such as a disk, hard drive, or the like. Common forms of non-transitory computer-readable media include, for example, floppy disks, flexible disks, hard disks, magnetic tape, or any other magnetic storage medium, CD-ROM, DVD, or any other optical medium, a RAM, a PROM, an EPROM, a FLASH-EPROM, or other memory chip or cartridge, or any other non-transitory medium from which a computer can read and use). 10

Claim 20 recite CRM with instructions corresponding to the method steps recited in Claim 1. Therefore, the recited instructions of the CRM Claim 20 are mapped to the proposed combination in the same manner as the corresponding steps of Claim 1. Additionally, the rationale and motivation to combine the Saunders and Sabol references presented in rejection of Claim 1, apply to this claim.

Furthermore, the combination of Saunders and Sabol further discloses A non-transitory computer readable storage medium, storing computer instructions, wherein the computer instructions, when executed by a processor, cause the processor to perform operations 15 (Saunders, [0025], [0053], FIGS. 1-2, discloses method and system 10 for automated or semi-automated creation of a photobook 12. As shown in FIG. 1, the system includes a computing device, such as the illustrated server computer 14 which receives a request for creation of a photobook from a client device 16, via a wired or wireless link 18, such as the Internet. The exemplary server computer includes one or more input/output devices (I/O) 20, 22, a processor 24, and memory 26, 28 which communicate via one or more data/control buses 30. The server computer 14 may host a website with a public portal which allows users working on remote client devices 16 to upload images 32 to the computer using a web browser 34 on the respective client device. The images 32 may be stored a database 36, in data memory 26 of the server computer 14 and/or in memory accessible to the server 14, e.g., via a wired or wireless connection; FIG. 1 may be implemented in a computer program product that may be executed on a computer. The computer program product may comprise a non-transitory computer-readable recording medium on which a control program for implementing the method is recorded, such as a disk, hard drive, or the like. Common forms of non-transitory computer-readable media include, for example, floppy disks, flexible disks, hard disks, magnetic tape, or any other magnetic storage medium, CD-ROM, DVD, or any other optical medium, a RAM, a PROM, an EPROM, a FLASH-EPROM, or other memory chip or cartridge, or any other non-transitory medium from which a computer can read and use). 10


Allowable Subject Matter
Claims 4, 6-9, 11, 13, 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150206004 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661